Citation Nr: 1736316	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-35 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for obstructive sleep apnea (OSA), as due to service-connected septoplasty residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to September 1994, to include during the Vietnam Era and the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Oakland, California.

In April 2017, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The evidence regarding a medical nexus linking the Veteran's tinnitus to his active service is in relative equipoise.

2. The Veteran's obstructive sleep apnea is etiologically related to his service-connected septoplasty residuals. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, the confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

Tinnitus

The Veteran has a current diagnosis of tinnitus. VA examinations in July 2010 and July 2017, and VA treatment records from May 2004, February 2010, and June 2010, confirm a diagnosis of bilateral tinnitus.

The Veteran was exposed to acoustic trauma in service. The Veteran was an Army infantryman for nine years prior to becoming a communications specialist. The Veteran reported exposure to small arms fire, loud generators and explosions as an infantryman. The Veteran is credible in his report of experiences of excessive noise exposure, and the evidence is consistent with the places, types and circumstances of his service. Therefore, his noise exposure is recognized. See 38 U.S.C.A. § 1154 (a).

The Veteran's service treatment records are silent for any complaints, diagnoses or treatments for tinnitus. 

At the July 2010 VA audiological examination, the Veteran reported constant tinnitus, that he was unsure when it first started, that it was worse in the right ear, and that it began in his left year one year prior. The examiner opined the Veteran's tinnitus was not related to service because he could not recall an exact date of the condition's onset in his right ear, and that he reported tinnitus in the left ear began one year before.

However, in his December 2010 notice of disagreement (NOD), the Veteran stated that he had ringing in his ears since active service but that he did not know the name of the condition. He stated he was told this type of ringing was "normal" and that there was nothing that could be done about the condition.

At the July 2017 VA audiological examination, the Veteran reported his tinnitus began approximately 10 years before. The examiner opined that since the Veteran was exposed to high levels of noise in service, "it is the opinion of this examiner [that] the Veteran's tinnitus is at least as likely as not related to military noise exposure."

The evidence regarding a medical nexus linking the Veteran's tinnitus to service is in relative equipoise. Affording the Veteran the benefit of the doubt, his claim for entitlement to service connection is granted.


Obstructive Sleep Apnea (OSA)

The Veteran contends his current OSA is secondary to his deviated septum, a residual of his in-service septoplasty. Since the Veteran does not allege direct service connection, nor does the record raise this theory of entitlement, the Board will restrict its analysis to secondary service connection only.

VA treatment records indicate the Veteran currently has OSA. 

In May 2004, the Veteran reported nasal obstruction. The Veteran's spouse reported the Veteran snored and had apneic spells. The Veteran denied current daytime somnolence or fatigue. The examiner assessed the Veteran was nasal septal deviation with resultant obstructive symptoms, and advised a second nasal surgery to correct the deviated septum. The Veteran deferred this procedure for more conservative treatment. 

In March 2005, the Veteran was given an AutoPAP (automatic positive airway pressure) mask. Follow-up consultations in May 2005 noted the mask corrected his OSA. The Veteran was advised to wear the mask every time he slept.

In January 2011, a VA staff physician opined that the Veteran's OSA was "directly related to his [service-connected] nasal fracture and subsequent nasal septoplasty." She noted the Veteran's spouse reported the Veteran snored heavily after the surgery, and that the Veteran reported his fellow service-members commented on his daytime somnolence after the surgery by dubbing him "Sergeant Sleepy." She also noted that while the Veteran's current weight may be aggravating his OSA, he demonstrated symptoms of OSA during service when his weight was considered "normal" and not obese. 

In June 2013, the same January 2011 VA physician submitted a medical evaluation, noting that the Veteran has a septal deviation with significant narrowing of both nasal passages, and with inflamed, hypertrophic turbinates. She opined the "nasal obstruction appears to be the underlying cause of OSA and the obstruction is highly likely the result of the nasal fracture." 

The medical evidence linking the Veteran's OSA to his service-connected septoplasty residuals is probative, and the claim for entitlement to service connection is granted.

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


